PATENT LICENSE AGREEMENT

This Patent License Agreement (the “Agreement”) is entered into as of August 31,
2005 (the “Effective Date”) by and between Timeline, Inc., a Washington
corporation (“Timeline”), WorkWise Software, Inc, a Washington corporation
(“WorkWise”) (Timeline and WorkWise together “Licensor”), and Global Software,
Inc, a North Carolina corporation (“Licensee”).

Recital

Licensor and Licensee are parties to a certain Asset Purchase Agreement dated
July 20, 2005 (the “Asset Purchase Agreement”), under which the parties agreed,
among other things, upon the Second Closing (as defined therein), to enter into
this Patent License Agreement.

Agreement

The parties hereby agree as follows:

1. Definitions.

“Acquired Business” shall have the meaning set forth in the Asset Purchase
Agreement.

“Confidential Information” shall mean all information or materials transferred
by Licensor to Licensee pursuant to this Agreement which Licensor designates as
confidential or which given the nature of the information or the circumstances
surrounding disclosure ought to be deemed confidential. Notwithstanding the
foregoing, Confidential Information shall not include any information that
Licensee can show: (i) is at the time of disclosure or subsequently becomes
publicly available without Licensee’s breach of any obligations owed the
disclosing party; (ii) became known to Licensee prior to Licensor’s disclosure
of such information to Licensee; (iii) became known to Licensee from a source
other than Licensor other than by the breach of an obligation of confidentiality
owed to Licensor; or (iv) is independently developed by the receiving party
without reference to the Confidential Information.

“Licensed Patent(s)” shall mean the following patents:

      Number   Title
United States
Patent Nos.
 


 
   
6,631,382
  Data retrieval method and apparatus with multiple source capability
 
   
6,625,617
  Modularized data retrieval method and apparatus with multiple source
capability
 
   
6,026,392
  Data retrieval method and apparatus with multiple source capability
 
   
6,023,694
  Data retrieval method and apparatus with multiple source capability
 
   
5,802,511
  Data retrieval method and apparatus with multiple source capability
 
   
6,738,757
  System for database monitoring and agent implementation
 
   
5,359,729
  Method for searching for a given point in regions defined by attribute ranges,
then sorted by lower and upper range values and dimensions
 
   
6738757
  System for database monitoring and agent implementation.
 
   
Australian Patent
Nos.
 


 
   
729,275
  Data retrieval method and apparatus with multiple source capability
 
   
772-658
  Data retrieval method and apparatus with multiple source capability
 
   
Israeli Patent No.
 

 
   
125,129
  Data retrieval method and apparatus with multiple source capability
 
   
Singapore Patent
Nos.
 


 
   
80171
  Data retrieval method and apparatus with multiple source capability
 
   
53983
  Data retrieval method and apparatus with multiple source capability
 
   
Mexican Patent Nos.
 

 
   
212,383
  Data retrieval method and apparatus with multiple source capability
 
   
218,620
  Data retrieval method and apparatus with multiple source capability
 
   
Canadian Patent No.
 

 
   
2,240,663
  Data retrieval method and apparatus with multiple source capability
 
   
Chinese Patent No.
 

 
   
CN 1163821C
  Data retrieval method and apparatus with multiple source capability
 
   
Hong Kong Patent No.
 

 
   
HK 1018328
  Data retrieval method and apparatus with multiple source capability

“Patent Rights” means the Licensed Patents, as well as any continuations,
divisionals, provisionals, continued prosecution applications, or reissues
thereof, and any foreign counterpart of any of the foregoing.

“Software” shall mean the Timeline Analyst software product line (including
Analyst Reporting, Analyst Budgeting and Analyst Consolidation products) and the
WorkWise software product line (including WorkWise Business Alerts and WorkWise
Data Agent Server products) together with any improvements and derivative
products thereto and thereof.

2. Grant of License. Licensor hereby grants Licensee a non-exclusive,
non-assignable (except as provided in Section 12 below), non-transferable
(except as provided in Section 12 below), fully paid, perpetual, worldwide
license under Licensor’s Patent Rights to make, have made, use, import, offer to
sell, sell and otherwise transfer the Software. Licensor further grants Licensee
the right to sublicense the rights granted herein, subject to the terms of this
Agreement. No such sublicense shall be broader in any respect at any time during
the life of this Agreement than the license held at that time by Licensee.

3. Reservations and Limitations. Licensee acknowledges and agrees that except
for the licenses granted in Section 2 above, nothing in this Agreement will be
deemed to grant, by implication, estoppel or otherwise, a license under any of
Licensor’s existing or future intellectual property rights. Licensor reserves
all rights not granted to Licensee in Section 2. Without limiting the foregoing,
Licensee acknowledges and agrees that the licenses granted herein are
non-exclusive and, without limiting the provisions of the Asset Purchase
Agreement, Licensor retains the right to license the Licensed Patents to third
parties in any territory and for any purpose. Licensee agrees that, as a
condition to the licenses granted herein, it will not contest anywhere in the
world Licensor’s ownership of the Licensed Patents, nor will Licensee challenge
the validity of Licensor’s rights in the Licensed Patents.

4. Ownership of Modifications, Enhancements or Improvements of the Licensed
Patent(s). It is anticipated that Licensee and/or Licensor may develop
modifications, enhancements or improvements to the Licensed Patent(s). If, and
to the extent that, Licensee and/or Licensor invents, develops or otherwise
creates any enhancement, modification, derivation, or other improvement to the
Licensed Patent(s), ownership of such enhancement, modification, derivation or
improvement shall remain and/or vest automatically in the party that invents,
develops or otherwise creates the enhancement, modification, derivation or other
improvement, subject in each case to Licensor’s rights in the underlying
technology and the Licensed Patent(s). Licensee agrees to indemnify, defend and
hold Licensor harmless from any claims arising out of Licensee’s use or
modification of the Licensed Patent(s) or its use or distribution of any
modification, enhancements or improvements to the Licensed Patent(s).

5. Patent Marking. Licensee shall mark, and shall require any sublicensee to
mark, any and all product(s) and packaging pertaining thereto made and sold by
Licensee (and/or by its sublicensees) pursuant to the terms of this Agreement
with an appropriate patent marking identifying the pendency of any U.S. patent
application and/or any issued U.S. or foreign patent forming any part of the
Software of which the Licensee is made aware.

6. Patent Maintenance. Licensor may, but shall not be required to, pursue the
maintenance of the Licensed Patent(s) at Licensor’s expense. Licensor shall keep
Licensee informed of the status of the Licensed Patent(s). Licensee shall
cooperate with Licensor as may be necessary or desirable in the prosecution and
enforcement of the Licensed Patent(s).

7. Term. This Agreement shall be in full force and effect as of the date first
written above and shall remain in effect for so long as any of the Licensed
Patent(s) remain in effect. Sections 3, 4, 7 and 11-19 shall survive termination
or expiration of this Agreement.

8. Third-Party Infringement. If, at any time during the term of this Agreement,
Licensee shall become aware of any infringement or threatened infringement of
any Licensed Patent(s), Licensee shall forthwith give notice thereof to
Licensor. Licensor shall have no obligation hereunder to institute any action or
suit against third parties for infringement of any of its Licensed Patents or to
defend any action or suit brought by a third party which challenges or concerns
the validity of any of its Licensed Patents. Licensee shall have no right to
institute any action or suit against third parties for infringement of any of
the Licensed Patents



  9.   Representations and Warranties. Licensor represents that:

(a) Licensor is the owner of all right, title and interest in and to the
Licensed Patents and currently existing Patent Rights;

(b) To the Licensor’s knowledge, no additional patents or patent rights are
necessary for the use of the Software (which term, for the purpose of this
section, shall not include any future modifications or derivatives thereto or
thereof); and

(c) Licensor is authorized and empowered to, and has the sole right to, grant
licenses of the Licensed Patents and Patent Rights.

10. No Warranties. WITHOUT LIMITING THE EXPRESS REPRESENTATIONS AND WARRANTIES
SET FORTH IN THE ASSET PURCHASE AGREEMENT AND EXCEPT AS EXPRESSLY SET FORTH
ABOVE, LICENSOR MAKES NO REPRESENTATIONS OR WARRANTIES, EITHER EXPRESS OR
IMPLIED, ARISING BY LAW OR OTHERWISE, INCLUDING, BUT NOT LIMITED TO VALIDITY OR
ENFORCEABILITY OF THE PATENTS, OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE. IN NO EVENT WILL LICENSOR BE LIABLE TO
LICENSEE FOR ANY DAMAGES, INCLUDING INDIRECT OR CONSEQUENTIAL DAMAGES, OR LOSS
OF PROFITS RESULTING FROM THE USE OF THE PATENT OR TECHNICAL INFORMATION
LICENSED HEREUNDER, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

11. Limitation of Liability. EXCEPT FOR LIABILITY ARISING OUT OF A BREACH OF
SECTION 11, EACH PARTY AGREES THAT THE OTHER PARTY SHALL NOT BE LIABLE FOR ANY
CONSEQUENTIAL, INCIDENTAL OR PUNITICE DAMAGES EVEN IF IT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

12. Confidentiality. Except as expressly provided herein, Licensee will not use
or disclose any Confidential Information without Licensor’s prior written
consent, except to Licensee’s employees, agents, contractors or consultants
having a need-to-know basis and who have signed confidentiality agreements or
are otherwise bound by confidentiality obligations at least as restrictive as
those contained herein.. Licensee agrees that it shall take all reasonable
measures to protect the secrecy of and avoid disclosure or use of Confidential
Information in order to prevent it from falling into the public domain or the
possession of persons other than those persons authorized under this Agreement
to have any such information. Notwithstanding the foregoing, Licensee may
disclose Confidential Information when required pursuant to the order of a court
of competent jurisdiction or by rule or regulation of an administrative agency
to which Licensee is subject, provided that Licensee will reasonably cooperate
with Licensor, at Licensor’s expense, in seeking a protective order or in
otherwise preventing or restricting such disclosure.

13. Prohibition on Assignment by Licensee. Licensee may not assign this
Agreement, nor assign any rights or delegate any obligations under this
Agreement, without the prior written consent of Licensor, except that Licensee
may assign this Agreement without Licensor’s prior written consent: in
connection with (i) a merger, consolidation, or similar transaction involving
(directly or indirectly) Licensee, or (ii) a sale or other disposition of all or
substantially all of the assets of Licensee or all or substantially all of the
assets of Licensee relating to the Acquired Business. In addition, Licensee may
sublicense, license or assign its rights hereunder to a wholly-owned subsidiary,
provided that such wholly-owned subsidiary’s rights will be subject to the
terms, conditions, limitations and restrictions provided herein. Any attempted
or purported assignment or delegation by Licensee in violation of this
Section 13 shall be null and void. Subject to the foregoing, this Agreement
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and permitted assigns.

14. Notices. All notices, authorizations, and requests in connection with this
Agreement shall be deemed given (a) on the day they are hand-delivered,
(b) three (3) days after the day they are deposited in the mail, postage
prepaid, certified or registered, return receipt requested, or (c) one (1) day
after the day they are sent by next-day air express courier (e.g., DHL, Federal
Express or Airborne), charges prepaid, return receipt requested; and addressed
to the signatories of this Agreement (or their successors pursuant to due
notice) at the following addresses:

     
LICENSOR
  LICENSEE
 
   
Mr. Robert Rohde
Rohde & Van Kampen
     
     
  Global Software, Inc.
3200 Atlantic Avenue
Raleigh, N.C. 27604
Attn: Ron Kupferman
Phone: (919) 872-7800
Fax: (919) 876-8205

15. Governing Law; Attorneys’ Fees. Except as specifically preempted by the
federal laws of the United States of America, this Agreement shall be construed
and interpreted under the laws of the State of Washington without giving effect
to the principles of conflict of laws. The parties submit to the exclusive
jurisdiction of and venue in the Superior Court of King County, Washington. Each
party hereby waives all defenses of lack of personal jurisdiction and forum
nonconveniens. If court proceedings are required to enforce any provision of
this Agreement, the prevailing party shall be entitled to an award of reasonable
costs and expenses of litigation and any appeal, including reasonable attorneys’
fees.

16. Entire Agreement; Modification; Waiver. This Agreement together with the
Asset Purchase Agreement contains the entire agreement between the parties and
supersedes and replaces all prior negotiations and agreements between the
parties hereto respecting this subject matter. No modification or waiver of this
Agreement or any of its provisions shall be binding upon the party against whom
enforcement is sought, unless made in writing and signed by each party. No
waiver of any breach of any provision of this Agreement shall constitute a
waiver of any prior, concurrent or subsequent breach of the same or any other
provisions hereof, and no waiver shall be effective unless made in writing and
signed by an authorized representative of the waiving party.

17. Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable for any reason, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

18. Force Majeure. A party will not be deemed to have materially breached this
Agreement to the extent that performance of its obligations or attempts to cure
any breach are delayed or prevent by reason of an act of God, fire, natural
disaster, accident, act of government, shortage of equipment, materials or
supplies beyond the reasonable control of such party, or any other cause beyond
the reasonable control of that party provided that the party whose performance
is delayed or prevented promptly notifies the other party of the nature and
duration of the force majeure event.

19. Equitable Relief. The parties acknowledge and agree that it is impossible to
measure in money the damages that will accrue to a party hereto by reason of the
other party’s breach of Sections 12, and that such a breach will cause
irreparable harm to the non-breaching party. In addition to any other right or
remedy available at law or in equity, and notwithstanding the provisions of
Section 15, the non-breaching party may apply to any court of competent
jurisdiction for specific performance or injunctive relief to enforce or prevent
any breach of Sections 11 without posting a bond or other security.

1

IN WITNESS WHEREOF, Licensor and Licensee have caused this Agreement to be
executed by their duly authorized representatives as of the Effective Date.

      Timeline, Inc.   Global Software, Inc.
/s/ Charles R. Osenbaugh
  /s/ Ronald Kupferman
 
   
 
   
Chief Executive Officer
  Chief Executive Officer
 
   
Date: August 31, 2005
  Date: August 31, 2005
 
   
WorkWise, Inc.
 

 
   
/s/ Charles R. Osenbaugh
 

 
 

 
   
Chief Executive Officer
 

 
   
Date: August 31, 2005
 

 
   

2